Citation Nr: 1527265	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  08-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent disabling for mild degenerative joint and degenerative disc disease of the cervical spine, with right C5-C8 mild sensorimotor radiculopathy prior to September 13, 2011.

2.  Entitlement to a separate compensable rating for left upper extremity neurological impairment. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The July 2011 Board decision granted an increased rating of 30 percent for the Veteran's service-connected tension headaches, which was effectuated by the RO in a July 2011 rating decision, and thus this issue concerning tension headaches is no longer on appeal.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 2014).

In April 2011, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In February 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

A Board decision in May 2014 denied the Veteran's claim for an increased evaluation to his cervical spine disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2015, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  In November 2006, the Veteran exhibited cervical spine extension to 30 degrees with slight pain.  

2.  During the period prior to September 13, 2011, the Veteran's mild degenerative joint and degenerative disc disease of the cervical spine, with right C5-C8 mild sensorimotor radiculopathy, did not result in forward flexion of the cervical spine 15 degrees or less, nor does the Veteran suffer from favorable or unfavorable ankylosis.

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran experiences numbness, tingling, and pain in the left upper extremity associated with his mild degenerative joint and degenerative disc disease of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the Veteran's mild degenerative joint and degenerative disc disease of the cervical spine, with right C5-C8 mild sensorimotor radiculopathy have been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 4.124a, Diagnostic Code 5242.

2.  The criteria for a separate 20 percent schedular rating for neurological deficits of the left upper extremity associated with mild degenerative joint and degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5235-5243, Note(1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in July 2006, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date. The July 2006 VCAA letter was sent prior to the rating decision in April 2007.  An additional letter which gave the Veteran Vazquez-Flores notice was sent in June 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Associated with the claims file are Social Security Administration records, and private treatment records from D.M.T. DPT, B.J.B. DO, Denver Pain Management, City Place Imaging, and J.B.G. MD.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In November 2006, VA provided the Veteran with a VA spine examination and obtained a medical opinion addressing the extent of the Veteran's cervical spine disability and the impact to the Veteran's daily activities. The VA spine examination, and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate). 

The Veteran was provided an opportunity to set forth his contentions during a travel Board hearing in April 2011, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for an increased rating for his cervical spine disability. The July 2011 Board remand instructions stated that the Veteran be given an examination to assess his cervical spine disability, and to readjudicate the Veteran's claim if any benefit was denied.  In September 2011, the Veteran was given a VA spine examination to assess the Veteran's cervical spine disability, and in February 2012, the Veteran was sent a Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Based on the foregoing actions, the Board finds that there has been substantial compliance with the JMPR and the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141 (1999); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   



Legal Criteria

Based on the results of the Veteran's VA spine examination, the Veteran was assigned a 20 percent rating for his cervical spine disability in a February 2012 rating decision effective September 2011.  Pursuant to the JMPR, the instant appeal only requires an analysis of the period prior to September 2011. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Under DC 5242, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height. 

A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. 

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine. These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 1.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206 . 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011). The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran filed a claim for an increased evaluation for his cervical spine disability in June 2006, thus the Board will examine the evidence from June 2005 onward.  38 C.F.R. § 3.400.

Private treatment records from August 2006 show that the Veteran had complaints of residual pain, soreness, and tightness in his cervical and upper shoulder girdle regions.  The Veteran reported some numbness and tingling radiating into his upper extremities, usually in the C8, T1 distributions, although at time it impacted the C6, C7 distributions.  The Veteran complained of constant low back pain. Examination of the Veteran's neck "revealed mild tenderness in the posterior cervical region most marked in the upper cervical region on the left where there was mild spasm", with mild to moderate tenderness and spasm in the upper shoulder girdle regions.  The examination noted tenderness and spasms more on the left than on the right.   The Veteran exhibited mild limitation of motion of the neck on lateral rotation and flexion to the right and left an on lateral rotation and extension to the left there was no increase in left upper cervical pain.  Spurling maneuvers did not produce any neurologic symptoms in the upper extremities.  Slight weakness was revealed in the left lower extremity.  In summary, the physician stated that as a result of the Veteran's August 2002 job injury, the Veteran continued to have residuals of a chronic myofascial pain syndrome manifested by a chronic lumbosacral sprain.  Additionally, the Veteran was found to have residuals of a chronic mild cervical and mild to moderate severe upper shoulder girdle sprains. 

The Veteran had follow-up treatment in October 2006.  The physician noted that the Veteran experienced headaches almost on a daily basis, characterized by pain radiating from the upper cervical area into the back of the head then often into the bifrontal temporal area.  The physician noted that the headaches are of mild to moderate severity.  The Veteran complained of increased pain in the upper cervical and upper shoulder girdle regions, the Veteran still experienced frequent numbness and tingling radiating into both upper extremities.  The Veteran's symptoms occur when he is using his arms at or above shoulder level.  A neurologic examination of the neck revealed mild to moderate tenderness in the upper cervical area exhibited more so on the left than on the right with underlying spasm.  The Veteran also exhibited mild to moderate tenderness and spasm in the upper shoulder girdle regions, exhibited more on the left than on the right.  Lateral rotation and extension to the left showed an increased in upper cervical pain.  The same maneuver on the right did not cause a significant increase in upper cervical pain.  Spurling maneuvers did not produce any neurologic symptoms in the upper extremities.  Hyperabduction maneuver bilaterally produced diffuse numbness and tingling radiating to both hands.  The physician stated that the Veteran's lifting restriction was about ten pounds.  The physician reiterated that the Veteran was unable to return to any type of meaningful work due to his low back condition.      

In November 2006 a radiology review of the Veteran showed mild degenerative changes present at C4 through C7, with alignment normal.  In further review of the Veteran in November 2006, an examination of the Veteran's neck revealed a slightly tender neck to the cervical spine.  The Veteran stated that for the past two years his neck was getting stiffer, with pain radiating from the right side of his neck up and through his right hand and right fingers.  The Veteran reported a history of tingling and numbness on both upper extremities but worse on the right side.  The Veteran relayed symptoms of weakness to his right arm.  A physical exam of the Veteran revealed no muscle atrophy, no fasciculations; deep tendon reflexes were equal on both sides and within normal limits.  In range of motion testing at a VA examination in November 2006, the Veteran exhibited forward flexion to 75-80 degrees with pain at 75 degrees, extension to 30 degrees with slight pain, left lateral flexion to 45 degrees with no pain, right lateral flexion is to 30 degrees with pain, left lateral rotation to 80 degrees with no pain, right lateral rotation to 70 degrees with complaints of neck stiffness. The Veteran did walk with a cane, however the Veteran stated that it is for his lower back pain, and left leg numbness and weakness and not because of his neck.   

In April 2007, the Veteran underwent an MRI of the cervical spine. The impression found was mild degenerative disc changes with mild dural sac indentation.  The Veteran had a neurology follow up in June 2007 at the Denver VAMC.  The Veteran presented with increasing numbness and tingling to his right arm.  The Veteran reported not having problems with sensation or weakness until 2005, when numbness, tingling, and weakness slowly progressed.  The Veteran exhibited normal sensation to common touch throughout, decreased sensation to temperature in the left upper arm.  

In June 2007, VAMC records show that the Veteran had a casual gait, normal for short distances, and used a cane when walking longer distances or using stairs.  Further treatment in June stated that the Veteran used a cane to walk but has near normal gait when not using the device.  At an August 2007 physical therapy evaluation, the Veteran's cervical range of motion showed flexion to 90 percent, and extension to 80 percent.  VAMC records from September 2007 to November 2007 show physical therapy treatment for the Veteran. 

A July 2008 VAMC record shows that the Veteran denied signs of peripheral neuropathy to his left hand.  

In August 2009 the Veteran underwent private treatment for pain management receiving transforaminal epidural lumbar-preganglionic and an interlaminar lumbar epidural steroid injection.  A similar procedure was performed in January 2010. 

Private treatment records from December 2009 show that the Veteran reported problems with range of motion to his cervical spine, and the Veteran was given a plan to improve his cervical range of motion.  The Veteran had an indication of chronic pain, and left radiculopathy.  

In April 2010 the Veteran underwent peripheral nerve testing.  The Veteran revealed normal left upper extremity motor function, with normal sensory function.  

In September 2011, the Veteran underwent a VA examination for his cervical spine. Since the Veteran's last VA examination in November 2006, the Veteran was not hospitalized, nor did he have any surgeries due to his cervical spine. The Veteran stated that he last worked in April of 2003 as a mover, and has been unable to work due to a low back injury which was sustained on his job in 2002. The Veteran did not report that his neck condition interfered with driving.  The Veteran reported worsened neck symptoms since his November 2006 VA examination.  The Veteran denied any subsequent injury to explain his worsened symptoms.  The Veteran reported constant neck pain which ranges from three to ten out of ten in severity.  The Veteran stated that he has constant neck stiffness.  The Veteran's pain and stiffness contributes to fatigability and lack of endurance.  

The Veteran reported that approximately every three days he experiences brief episodes of radiating pain, numbness, and paresthesias from the left side of his neck into the left shoulder, arm, forearm and hand.  The Veteran reported no left upper limb weakness.  The Veteran reported a flare in neck pain, stiffness, and right upper limb radicular pain.  The Veteran stated that he sleeps with an orthopedic pillow due to his neck pain, and he intermittently uses a cane to assist with mobility due to his chronic low back conditions, and not because of his neck condition.  The Veteran reported weakness to his right upper extremity and has trouble carrying items.  The examiner found that the Veteran ambulates without the use of an assistive device, has normal gait, and no evidence of a limp, foot drag, or footdrop. The examiner stated that there is no scoliosis, or ankylosis, with normal spinal contour, and no spasm or guarding.  

Range of motion testing revealed that the Veteran has flexion to 25 degrees with pain at the end of range; extension to 20 degrees with pain at end; lateral flexion to the right is 15 degrees with pain at end; lateral flexion to the left was 25 degrees with pain at the end of range; rotation was to 35 degrees with pain at the end of range.  Repetitive testing revealed no additional loss of range of motion was observed to the cervical spine due to painful motion, weakness, impaired endurance, incoordination or instability.   The examiner found that the Veteran did not suffer from upper extremity atrophy, has intact sensation to light touch, sharp and vibration to his left upper extremity.  The examiner also concluded after a X-ray of the Veteran's cervical spine that he had normal curvature and alignment to his cervical spine.  In diagnosis the Veteran was found to have mild degenerative joint and degenerative disc disease of the cervical spine.

For the period prior to September 2011, the Veteran's cervical spine disability warrants a 20 percent disability, but no higher.  To warrant the assignment of a disability rating of a 30 percent or higher disability rating, the disability must manifest in forward flexion of 15 degrees or less, or favorable or unfavorable ankylosis of the cervical spine.  Range of motion testing in September 2011 revealed flexion to 25 degrees.  Furthermore, the examiner stated that there is no scoliosis, or ankylosis, with normal spinal contour, and no spasm or guarding. Thus, the Veteran is not entitled to a rating in excess of 20 percent for his cervical spine for the period beginning from September 2011.  The increase to 20 percent is based on the results of the November 2006 VA examination which revealed cervical spine extension to 30 degrees with slight pain. 

The Board takes notice of the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his cervical spine.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his evaluations, of 20 percent, already take pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Furthermore, at the Veteran's September 2006 VA examination, the examiner noted pain on range of motion testing, but pain to the Veteran's cervical spine was not shown to influence or affect his range of motion testing.  Therefore, the Veteran's assigned ratings appropriately contemplates the scope of his complaints regarding pain and stiffness

The Board finds that the Veteran's cervical spine does not warrant a higher disability rating based on incapacitating episodes, as the examination reports of record show that the Veteran has not had any incapacitating episodes, and the Veteran has not contended that he had any period of bed rest prescribed by a physician.  38 C.F.R. § 4.71a.

The General Rating Formula also requires associated objective neurologic abnormalities to be evaluated separately under an appropriate DC.  In the instant case, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the clinical evidence of record suggests involvement of the upper radicular group (fifth and sixth cervicals) associated with the Veteran's cervical spine disability resulting in decreased sensation, numbness, tingling, and occasional pain in the left upper extremity.  Although the April 2010 VA examination report shows that the Veteran's left upper extremity had normal motor and sensory functioning, the Veteran's complaints of neurological impairment made to medical professionals are noted throughout the appeal period.  Thus, the consistent complaints of numbness, spasms, and pain, with occasional sensory deficiencies are classified as a mild functional impairment to the Veteran's left upper extremity.  The Veteran has consistently stated that his left upper extremity symptomatology is not as worse as his right upper extremity.  Furthermore, the Veteran has not expressed how his left upper extremity has been impacted in daily functioning.  Thus, the Board finds that the criteria for a separate 20 percent rating is warranted under 38 C.F.R. § 4.124a , DC 8510, which provides for a 20 percent rating for mild incomplete paralysis of the upper radicular group.  38 C.F.R. § 4.124a, DC 8510 see 38 C.F.R. § 4.124a, DCs 8510-8719 (introduction) (providing that when the involvement is wholly sensory, the rating should be for the mild, or at most, moderate degree).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected cervical spine disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria. The Veteran's complaints of pain, stiffness, and lack of motion are adequately contemplated by the rating criteria under Diagnostic Code 5242.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's cervical spine disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Thus, referral of this issue to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a formal claim for TDIU and in fact the evidence shows that he remains unemployed due to a work accident in 2002, and not from the service-connected cervical spine condition.  The records from the Social Security Administration additional show that the Veteran was deemed disabled from his lumbar herniated disc with dural leak, and venous insufficiency which are not service-connected.  The Board notes the Veteran's claim from June 2006, that he is unable to do manual labor due to his service-connected condition.  However, the Board finds that based on the history of the Veteran's non service-connected disabilities, TDIU based on the Veteran's service-connected cervical spine is not warranted.


ORDER

Entitlement to an increased rating of 20 percent, but not higher, for mild degenerative joint and degenerative disc disease of the cervical spine is granted, subject to the provisions governing the award of monetary benefits.

A separate 20 percent rating for mild upper left extremity radiculopathy, but not higher, is granted, subject to the statutes and regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


